DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2 17 and 21.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawana (US 2014/0023382) in view of Waller et al. (US 2013/0335772).
Regarding claim 1, Kawana discloses a management apparatus comprising, 
at least one memory storing instructions (see Fig. 4 and para 57, management server 105 storage device 408), and 
at least one processor (see Fig. 4 and para 57, CPU 402) executing the instructions causing the management apparatus to: 
one of a cycle or a schedule, a type of apparatus information that should be included in a file, and a file format (see paras 51, 53, and 58, management server 105 periodically receives operation information from one or more image forming devices 100); 
receive second designation of an image forming apparatus subjected to a reporting function from at least one image forming apparatus (see Fig. 6 and paras 58-59, 65-66, 69, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored); 
obtain information from the image forming apparatus designated by the second designation in accordance with the first designation (see Fig. 6 and paras 58-59, 65-66, 69, and 85, management server 105 receives and stores information regarding the operating status, IP 100 being monitored); and 
output a file including the obtained information (see paras 68-69 and 85, management server 105 periodically receives operation information from one or more image forming devices 100), 
wherein the output file includes, as information of the image forming apparatus designated by the second designation, network information of the image forming apparatus, a communication date and time, a connection state, apparatus information corresponding to the type received by the first designation, and page count information not designated by the type received by the first designation (see Figs. 6 and 9, and paras 37, 43-45, 69, 71, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored), and 
wherein when obtainment of information complying with the first designation fails, the output file includes both information representing an error of the connection state, and page count information previously obtained from the image forming apparatus (see paras 37, 43-45, 51, 57-59, 65, 68-69, and 85, failures such as an error or alarm are output to management server 105, such information may include page count information).
Kawana does not disclose expressly receive first designation of one of a cycle or a schedule, a type of apparatus information that should be included in a file, and a file format.
Waller discloses receive first designation of one of a cycle or a schedule, a type of apparatus information that should be included in a file, and a file format (see paras 27 and 39, a mobile phone is registered with a print server 130, the print server 130 monitors the status of printers 142-148 and may regularly update each registered mobile phone 110 of the current status of printers 142-148).
9 and 10, Kawana discloses A non-transitory computer readable storage medium on which is stored a computer program for making a computer execute a method for a management apparatus and a method for a management apparatus comprising,
one of a cycle or a schedule, a type of apparatus information that should be included in a file, and a file format (see paras 51, 53, and 58, management server 105 periodically receives operation information from one or more image forming devices 100); 
receive second designation of an image forming apparatus subjected to a reporting function from at least one image forming apparatus (see Fig. 6 and paras 58-59, 65-66, 69, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored); 
obtain information from the image forming apparatus designated by the second designation in accordance with the first designation (see Fig. 6 and paras 58-59, 65-66, 69, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial number, count values of printed paper, toner bottle ID, alarm code, alarm occurrence time and date, etc. on the image forming devices 100 being monitored); and 
output a file including the obtained information (see paras 68-69 and 85, management server 105 periodically receives operation information from one or more image forming devices 100), 
wherein the output file includes, as information of the image forming apparatus designated by the second designation, network information of the image forming apparatus, a communication date and time, a connection state, apparatus information corresponding to the type received by the first designation, and page count information not designated by the type received by the first designation (see Figs. 6 and 9, and paras 37, 43-45, 69, 71, and 85, management server 105 receives and stores information regarding the operating status, IP 100 being monitored), and 
wherein when obtainment of information complying with the first designation fails, the output file includes both information representing an error of the connection state, and page count information previously obtained from the image forming apparatus (see paras 37, 43-45, 51, 57-59, 65, 68-69, and 85, failures such as an error or alarm are output to management server 105, such information may include page count information).
Kawana does not disclose expressly receive first designation of one of a cycle or a schedule, a type of apparatus information that should be included in a file, and a file format.
Waller discloses receive first designation of one of a cycle or a schedule, a type of apparatus information that should be included in a file, and a file format (see paras 27 and 39, a mobile phone is registered with a print server 130, the print server 130 monitors the status of printers 142-148 and may regularly update each registered mobile phone 110 of the current status of printers 142-148).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the registering of a device to receive device status information on a periodic basis, as described by Waller, with the system of Kawana.
The suggestion/motivation for doing so would have been to provide regular automatic status updates thereby reducing the burden on a user to manually query a device’s status and increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Waller with Kawana to obtain the invention as specified in claims 1, 9, and 10.

Regarding claim 2, Kawana further discloses wherein the instructions further cause the management apparatus to display an output result of the file and display, as the output result, information of the number of image forming apparatuses for which obtainment of the information 
Regarding claim 3, Kawana further discloses wherein the - 24 -10209139US01/P221-0282US instructions further cause the management apparatus to display, as the output result, the number of image forming apparatuses designated by the second designation (see paras 34, 37, 62-71, and 85, notification of status information for one or more image forming devices 100 is output for a user to view).  
Regarding claim 4, Kawana further discloses wherein the file format is selectable from CSV and XML (see para 68, XML format is used).  
Regarding claim 5, Waller further discloses wherein the schedule is selected and set from every month, every week, and every day (see paras 27 and 39, the schedule can be for every minute, every five minutes, every day, etc.).  
Regarding claim 6, Kawana further discloses wherein a file name of a file output for the image forming apparatus designated by the second designation changes at every timing (see Fig. 9 and paras 85-93, a file contains identification such as a time of occurrence).  
Regarding claim 7, Kawana further discloses wherein the file name represents a generation time of the file (see Fig. 9 and paras 85-93, a file contains identification such as a time of occurrence).  
Regarding claim 8, Kawana further discloses wherein the second designation includes designation of at least two image forming apparatuses (see paras 34 and 37, management server 105 periodically receives operation information from one or more image forming devices 100), and 
the output file includes: the obtained page count information for an image forming apparatus for which obtainment of the information complying with the first designation at a first timing is successful (see Figs. 6 and 9, and paras 37, 43-45, 69, 71, and 85, management server 105 receives and stores information regarding the operating status, IP address, serial 100 being monitored); and 
for an image forming apparatus for which obtainment of the information complying with the first designation at the first timing has failed, the page count information obtained at a second timing before the first timing according to one of the cycle or the schedule, and information representing that the obtainment of the information has failed (see paras 37, 43-45, 51, 57-59, 65, 68-69, and 85, failures such as an error or alarm are output to management server 105, such information may include page count information).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MARK R MILIA/Primary Examiner, Art Unit 2677